Citation Nr: 1633557	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty with the United States Navy from May 1960 to March
1964, and from September 1964 to October 1972.  He also had service as a member of the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his April 2011 substantive appeal, the Veteran did not indicate whether he wanted a Board hearing.  In May 2011, the RO sent a clarification letter to the Veteran to which he did not respond.  As such, the Board finds that the Veteran does not desire a hearing before the Board and it may proceed with the issuance of this decision.  

Additional evidence has been associated with the records that has not been considered by the RO; however, in its July 2016 brief, the Veteran's representative waived RO consideration of such evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran's son was reportedly born in August 1967 and reached the age of 18 in August 1985.

2.  The evidence of record does not demonstrate that the Veteran's son was a member of his household and permanently incapable of self-support at the time he attained the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in January 2010, advised the Veteran of the evidence and information necessary to substantiate his helpless child claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, while the October 2009 letter specifically requested information regarding whether the Veteran's son was a member of the Veteran's household prior to his attaining the age of 18; a statement from a physician who knew of his son's condition showing the extent of disability, diagnosis, prognosis and date of onset; a statement from any institution for treatment, training or custodial care of the Veteran's son may have been in explaining his condition at entrance and discharge and whether any improvement occurred or can be expected; if the Veteran's son ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected; if the Veteran's son had ever been employed, a statement showing the dated and amount of earnings; or statements from at least two persons who knew of the Veteran's son's condition at age 18.  However, the Veteran has not provided such information.  In this regard, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Moreover, while no examination or opinion regarding the Veteran's son's capability of self-support before the age of 18 has been obtained in connection with the claim, such is not necessary as there is no documentation regarding the son's status as a member of the Veteran's household prior to attaining the age of 18.  As such, the Board finds that VA's duty to assist in providing an examination and/or opinion is not triggered.

In conclusion, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

For purposes of entitlement to VA benefits, the term "child" includes a person who is unmarried and who, before attaining the age of 18 years, became permanently incapable of self- support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  A child of a veteran may be considered a "child" after age 18 for purposes of benefits under Title 38, United States Code, if found by a rating determination to have become, prior to age 18, permanently incapable of self- support.  See 38 U.S.C.A. § 101(4). In order to be eligible for VA benefits under 38 U.S.C.A. § 101, the "child" must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. 

The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R.  § 3.356(b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The Court has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

The Veteran has asserted that his son, who was born August, 26, 1967, should be considered a dependent for VA purposes as he has been disabled since birth due to mental retardation.  In support of his claim, the Veteran submitted a State of Arkansas Certificate for Developmentally Disabled Individual dated in April 2005.  The Certificate indicated that the Veteran's son suffered from mild mental retardation.  However, the identified taxpayer was the mother, M.M.  He also submitted March 2004 letter from the Social Security Administration (SSA) that showed that the Veteran's son was receiving SSA income payments due to mental retardation.  However, again, this letter was sent to M.M, the son's mother, at her address in Arkansas.  In other words, this evidence does not show the Veteran's son's disability status prior to attaining the age of 18 or show that the Veteran's son was a member of his household prior to attaining the age of 18.  Rather, this evidence appears to show that the Veteran's was residing with his mother in another state.  

As indicated above, the record reflects no evidence, or even a reply, in response to an October 2009 letter mailed to the Veteran indicating that that if he wished to obtain helpless child benefits on behalf of his son that he needed to provide information as to whether his son was a member of the Veteran's household prior to his attaining the age of 18; a statement from a physician who knew of his son's condition showing the extent of disability, diagnosis, prognosis and date of onset; a statement from any institution for treatment, training or custodial care of his son may have been in explaining his condition at entrance and discharge and whether any improvement occurred or can be expected; if his son ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected; if his son had ever been employed, a statement showing the dated and amount of earnings; or statements from at least two persons who knew of his son's condition at age 18. 

Again, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Thus, and despite being informed of his duty to provide such, the Veteran failed to submit the information requested in the October 2009 letter.  

The Board finds that the evidence of record does not show that the Veteran's son was permanently incapable of self-support by reason of physical or mental defect upon attaining the age of 18 years.  The evidence of record does reflect that the son has mild mental retardation.  However, this evidence reflects the son's disability picture at approximately age 37 rather than whether he was incapable of self-support at the age of 18.  There has been no evidence submitted showing that the Veteran's son was incapable of self-support at the age of 18.  Moreover, importantly, there has been no evidence submitted documenting that the Veteran's son was a member of his household before the age of 18.  In this regard, the documentation in the record appears to show that the Veteran's son lived in Arkansas with his mother, M.M.; whereas, the Veteran has resided in Colorado.  In sum, the evidence of record does not show that his son resided in the Veteran's household prior to the age of 18 or to have been permanently incapable of self-support prior to the date of attaining the age of 18 years. 

The Board must stress that the question of "permanent incapacity" is a determination predicated on medical and/or mental health findings.  In this regard, the Board is fully aware of the contentions of the Veteran as to the claimed incapacity of his son, as articulated in his statements of record.  Nevertheless, while the Veteran is competent to describe his son's symptoms and activities, as a lay person, the Veteran is not competent to render a medical opinion in terms of either the degree of disability or the date at which such disability became so severe as to result in permanent incapacity.  In the instant case, the Veteran's contentions are outweighed by the lack of medical evidence with respect to his son's mental health and documentation concerning his schooling, any testing, etc. showing the son's permanent incapacity.

In conclusion, there has been no evidence submitted showing that the Veteran's son became permanently incapable of self-support prior to the age of 18.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to recognition of the Veteran's son as a "child" on the basis of permanent incapacity for self-support.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Recognition of the Veteran's son as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


